Exhibit 10.36
AGREEMENT OF SETTLEMENT
     This Agreement of Settlement (the “Settlement Agreement”) is made and
entered into as of October 1, 2009, by and among Brightpoint, Inc.
(“Brightpoint”), on the one hand, and NC Telecom Holding A/S (f/k/a Dangaard
Holding A/S) (“NC Holding”), Nordic Wholesale Services S.a.r.l., the beneficial
owner of NC Holding (“Nordic Luxco”), and Nordic Capital Fund VI (consisting of
Nordic Capital VI Alpha, L.P., Nordic Capital VI Beta L.P., Nordic Capital VI
Limited, NC VI Limited and Nordic Industries Limited) (“Nordic” and, with NC
Holding and Nordic Luxco, the “Dangaard Entities”), on the other hand.
     WHEREAS, Brightpoint and the Dangaard Entities executed a Stock Purchase
Agreement dated as of February 19, 2007 (as amended, the “Stock Purchase
Agreement”) pursuant to which NC Holding sold Dangaard Telecom A/S (“Dangaard”)
to Brightpoint (the “Sale”); and
     WHEREAS, the closing of the transactions contemplated by the Stock Purchase
Agreement occurred on July 31, 2007, and simultaneously therewith the following
documents, among others, were executed: (i) an Escrow Agreement (the “Escrow
Agreement”) by and among Brightpoint, NC Holding and American Stock Transfer &
Trust Company (the “Escrow Agent”); (ii) a Shareholder Agreement between
Brightpoint and NC Holding (the “Shareholder Agreement”) and (iii) a
Registration Rights Agreement (the “Registration Rights Agreement”) between
Brightpoint and NC Holding; and
     WHEREAS, pursuant to the Stock Purchase Agreement, Brightpoint and the
Dangaard Entities (collectively, the “Parties”) have certain rights to
indemnification; and
     WHEREAS, Brightpoint claims to have asserted certain claims for
indemnification against NC Holding as more fully set forth in two letters dated
July 30, 2008 and May 13, 2009 (the “Letters”), which are annexed hereto as
Exhibits A and B, respectively, pursuant to the Stock Purchase Agreement
(together with all acts or omissions that were or might have been raised in the
Letters and any other potential claims (subject to certain limited exceptions
set forth herein) that Brightpoint has, ever had or may have against the
Dangaard Entities related to, arising out of or in connection with Dangaard and
its business and assets, the Sale and the other transactions contemplated by the
Stock Purchase Agreement, whether pursuant to contract, tort (including, without
limitation, claims based on fraud) or otherwise, collectively the “Claims”); and

 



--------------------------------------------------------------------------------



 



     WHEREAS, the Dangaard Entities dispute the validity of the Claims and deny
that they have any liability to Brightpoint; and
     WHEREAS, in the interest of finality and to avoid the burden and expense of
litigation, and without admitting the validity of any Claim or liability
therefor, the Parties wish to settle and compromise all of the Claims and to
provide for the release of substantially all of the Claims; and
     WHEREAS, the Parties have agreed to settle the Claims on the terms and
conditions provided herein.
     NOW, THEREFORE, in consideration of the above premises and for valuable
consideration, the receipt and legal sufficiency of which are hereby
acknowledged, the Parties agree as follows:
     1. Settlement Deliveries.
     On the date on which this Settlement Agreement is executed:
     a. The Dangaard Entities shall deliver to Brightpoint an executed Release
in the form annexed hereto as Exhibit C.
     b. Brightpoint shall deliver to the Dangaard Entities (i) an executed
Release in the form annexed hereto as Exhibit D, and (ii) fifteen million, five
hundred thousand dollars ($15,500,000.00) in cash (the “Funds”) by wire transfer
of immediately available funds to the following account:
IBAN: DK6120005036198941
Bank name: Nordea Bank Danmark A/S
Swift/BIC code: NDEADKKK
     c. The Dangaard Entities shall cause the Escrow Agent (who also serves as
transfer agent for Brightpoint’s common stock, par value $.01 per share (the
“Brightpoint Stock”)) to deliver three million (3,000,000) shares of Brightpoint
Stock (the “Shares”) to Brightpoint pursuant to an executed joint instruction
letter annexed hereto as Exhibit E.
     d. Thorleif Krarup shall release and deliver his duly executed resignation
from the Board of Directors of Brightpoint currently held in escrow by Robert J.
Mittman at Blank Rome LLP.
     2. Amendment to Shareholder Agreement; Other Matters.
     a. In addition to the foregoing deliveries, upon execution of this
Settlement Agreement, the Shareholder Agreement is hereby amended by deleting
Article II thereof in its

 



--------------------------------------------------------------------------------



 



entirety. All other terms and conditions of the Shareholder Agreement are hereby
ratified, confirmed and shall remain in full force and effect.
     b. Brightpoint hereby acknowledges and agrees that the contemplated
transfer of Brightpoint Stock from NC Holding to certain direct and indirect
equityholders in NC Holding that results in the individuals listed on Schedule I
annexed hereto holding the Brightpoint Stock (whether in one or more steps) (the
“NC Holding Unwind”) constitutes a “Permitted Transfer” under the Shareholder
Agreement and further agrees, at the expense of the Dangaard Entities, to
cooperate with the Dangaard Entities to effectuate the NC Holding Unwind;
provided, however, that if any affiliate of Nordic or Mr. Thorleif Krarup
receive Brightpoint Stock in the NC Holding Unwind, they shall each execute a
joinder in the form annexed hereto as Exhibit F.
     3. Representations and Warranties.
     a. By the Parties.
     Each of the Parties hereto represents and warrants to the other that it was
represented by counsel licensed to practice in the courts of the State of New
York and is each satisfied with such representation.
     b. By Brightpoint.
          i. Brightpoint is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization.
          ii. This Settlement Agreement is a legal, valid and binding obligation
of Brightpoint, enforceable according to its terms, and has been executed by a
duly authorized representative of Brightpoint.
          iii. Brightpoint, in making the decision to enter into this Settlement
Agreement, has not relied upon any oral or written representations or assurances
from any Dangaard Entity, any of their respective affiliates, officers,
directors or employees or any other representatives or agents of any Dangaard
Entity.
          iv. Brightpoint has all corporate power and authority to execute this
Settlement Agreement. This Settlement Agreement has been validly authorized,
executed and delivered by Brightpoint, and no further corporate actions are
required on the part of Brightpoint to authorize the execution and delivery of
this Settlement Agreement. The execution, delivery and performance of this
Settlement Agreement by Brightpoint does not and will not conflict with, violate
or cause a breach of, constitute a default under, or result in a violation of
(i) the

 



--------------------------------------------------------------------------------



 



organizational documents of Brightpoint, (ii) any agreement, contract or
instrument to which Brightpoint is a party which would prevent Brightpoint from
performing its obligations hereunder, or (iii) any law, statute, rule or
regulation to which Brightpoint is subject.
          v. Brightpoint acknowledges that it has had the opportunity to review
this Settlement Agreement and the transactions contemplated by this Settlement
Agreement with its own legal counsel and investment and tax advisors.
Brightpoint is not relying on any statements or representations of any Dangaard
Entity or any of their respective affiliates, representatives or agents for
legal, tax or investment advice with respect to this Settlement Agreement or the
transactions contemplated by the Settlement Agreement.
     c. By the Dangaard Entities.
          i. Each Dangaard Entity is duly organized, validly existing and in
good standing (in such jurisdictions where such status is recognized) under the
laws of the jurisdiction of its organization.
          ii. This Settlement Agreement is a legal, valid and binding obligation
of each Dangaard Entity, enforceable according to its terms, and has been
executed by a duly authorized representative of each Dangaard Entity.
          iii. Each Dangaard Entity is sophisticated in financial matters and
each such entity is able to evaluate the risks and benefits attendant to the
sale of the Shares to Brightpoint.
          iv. The Dangaard Entities, in making the decision to sell the Shares
to Brightpoint, have not relied upon any oral or written representations or
assurances from Brightpoint, or any of Brightpoint’s affiliates, officers,
directors or employees or any other representatives or agents of Brightpoint.
The Dangaard Entities have had access to all of the filings made by Brightpoint
with the United States Securities and Exchange Commission (“SEC”), pursuant to
the Securities Exchange Act of 1934, as amended, and the Securities Act of 1933,
as amended, in each case to the extent available publicly via the SEC’s
Electronic Data Gathering, Analysis and Retrieval system.
          v. Each Dangaard Entity has all corporate, limited liability company
or partnership power and authority, as appropriate, to execute this Settlement
Agreement. This Settlement Agreement has been validly authorized, executed and
delivered by each Dangaard Entity, and no further corporate, limited liability
company or partnership actions, as appropriate, are required on the part of any
such Dangaard Entity to authorize the execution and delivery of

 



--------------------------------------------------------------------------------



 



this Settlement Agreement. The execution, delivery and performance of this
Settlement Agreement by each Dangaard Entity does not and will not conflict
with, violate or cause a breach of, constitute a default under, or result in a
violation of (i) the organizational documents of any Dangaard Entity, (ii) any
agreement, contract or instrument to which any Dangaard Entity is a party which
would prevent any Dangaard Entity from performing its respective obligations
hereunder, or (iii) any law, statute, rule or regulation to which any such
Dangaard Entity is subject.
          vi. Each Dangaard Entity acknowledges that it has had the opportunity
to review this Settlement Agreement and the transactions contemplated by this
Settlement Agreement with its own legal counsel and investment and tax advisors.
No Dangaard Entity is relying on any statements or representations of
Brightpoint or any of Brightpoint’s respective affiliates, representatives or
agents for legal, tax or investment advice with respect to this Settlement
Agreement or the transactions contemplated by the Settlement Agreement.
          vii. NC Holding is the beneficial owner of the Shares and will
transfer to Brightpoint good and marketable title to the Shares, free and clear
of any liens, claims, security interests, options charges or any other
encumbrance whatsoever.
     4. Acknowledgement; Waiver.
     Each Dangaard Entity (i) acknowledges that Brightpoint may possess or have
access to material non-public information which has not been communicated to any
Dangaard Entity; (ii) hereby waives any and all claims, whether at law, in
equity or otherwise, that it may now have or may hereafter acquire, whether
presently known or unknown, against Brightpoint or any of its officers,
directors, employees, agents, affiliates, subsidiaries, successors or assigns
relating to any failure to disclose any non-public information in connection
with the sale of the Shares pursuant to this Settlement Agreement, including
without limitation, any claims arising under Rule 10b-(5) of the Securities and
Exchange Act of 1934; and (iii) is aware that Brightpoint is relying on the
truth of the representations set forth in Sections 3.a and 3.c of this
Settlement Agreement and the foregoing acknowledgement and waiver in clauses 4.i
and 4.ii above, respectively, in connection with the transactions contemplated
by this Settlement Agreement. Notwithstanding the foregoing, nothing in this
Section 4 shall prevent a Dangaard Entity or any of its successors, assigns,
subsidiaries or affiliates from receiving any relief to which it may be entitled
due to its membership in any class of security holders of Brightpoint having
claims

 



--------------------------------------------------------------------------------



 



against Brightpoint.
     5. Miscellaneous Provisions.
     a. This Settlement Agreement (together with the Exhibits and Schedules
hereto) sets forth the entire agreement among the Parties with respect to its
subject matter and, other than as specifically amended or modified herein
(including in the Exhibits hereto), all other terms and conditions of all other
agreements between the Parties, including but not limited to the (i) Escrow
Agreement, (ii) Shareholder Agreement, (iii) Stock Purchase Agreement and
(iv) Registration Rights Agreement, remain in full force and effect. Nothing in
this Settlement Agreement shall be deemed to amend, modify, waive or alter the
Underwriting Agreement dated July 15, 2009 by and among Brightpoint, NC Holding
and Deutsche Bank Securities, Inc.
     b. This Settlement Agreement may not be changed, modified or amended except
by a written instrument signed by the Parties.
     c. This Settlement Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Signature pages may be exchanged by
e-mail or facsimile, and each signature page so exchanged shall be considered an
original.
     d. This Settlement Agreement shall be binding on the Parties and their
respective predecessors, successors, assigns, parents, subsidiaries, affiliates,
divisions, groups, and present and former officers, directors, and employees.
     e. Unless Brightpoint instructs otherwise in writing, all notices to
Brightpoint regarding this Settlement Agreement shall be delivered to:
Brightpoint, Inc.
7635 Interactive Way, Suite 200
Indianapolis, Indiana 46278 USA
ATTN: Steven E. Fivel
Executive Vice President, General Counsel & Secretary
Tel: (317)707-2520
E-mail: steve.fivel@brightpoint.com
With a copy to:
Blank Rome LLP
405 Lexington Avenue
New York, New York 10174
ATTN: Robert J. Mittman
Tel: (212) 885-5555
E-mail: rmittman@blankrome.com

 



--------------------------------------------------------------------------------



 



     f. Unless NC Holding instructs otherwise in writing, all notices to the
Dangaard Entities regarding this Settlement Agreement shall be delivered to:
NC Telecom Holding A/S
c/o NC Advisory A/S
Sankt Annae Plads 11
1250 Copenhagen K, Denmark
ATTN: Michael Haaning
Tel: +45 (3344) 7750
E-mail: michael.haaning@nordiccapital.com
With a copy to:
Latham & Watkins LLP
885 Third Avenue
New York, New York 10022
ATTN: David A. Kurzweil
Tel: (212) 906-1200
E-mail: david.kurzweil@lw.com
     g. Unless otherwise indicated or agreed to in writing by the Party to
receive the delivery of any document, as used in this Settlement Agreement
“deliver” and “delivery” shall mean transmission by overnight courier and
e-mail.
     h. The Parties are entering into this Settlement Agreement solely in order
to avoid further expense, inconvenience, risk and delay and to permit the
continued operation of their affairs unhindered by expensive litigation and by
distraction and diversion of themselves and their employees, and thereby to put
to rest all controversy with respect to the Claims. This Settlement Agreement
and each of its provisions, and the settlement provided for herein, whether or
not consummated, and any negotiations, proceedings or agreements relating to the
Settlement Agreement, or any matter arising in connection with such
negotiations, proceedings or agreements are not and shall not in any event be:
          i. construed as, offered in evidence as, received in evidence as,
and/or deemed to be evidence of a presumption, concession or an admission by the
Parties of the truth of any fact alleged or the validity of any claim that has
been, or could have been, asserted in the Claims, or of the deficiency of any
defense that has been, could have been, or in the future might be asserted in
any litigation, or of any liability, fault, wrongdoing or otherwise of any of
the

 



--------------------------------------------------------------------------------



 



Parties;
          ii. construed as, offered in evidence as, received in evidence as,
and/or deemed to be evidence of a presumption, concession or an admission of any
fault, breach of duty, wrongful act or misrepresentation or omission in any
statement or written document approved or made by any of the Parties or the
approval or making of which was participated in by the Parties or any employee
of any of the Parties; or
          iii. construed by anyone for any purpose whatsoever as evidence of a
presumption, concession or admission of any liability, fault or wrongdoing on
the part of any of the Parties;
          provided, however, that nothing in this Section 5(h) shall prohibit
any Party from introducing the fully executed Settlement Agreement and the
releases attached as exhibits hereto as evidence in an action to enforce their
terms.
     i. This Settlement Agreement shall be deemed to have been drafted jointly
by the Parties.
     j. Whenever possible, each provision of this Settlement Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Settlement Agreement is held to be invalid, illegal
or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Settlement Agreement
shall be reformed, construed and enforced in such jurisdiction as if such
invalid, illegal or unenforceable provision had never been contained herein.
     6. Governing Law.
          For the avoidance of any doubt, Sections 12.13 and 12.14 of the Stock
Purchase Agreement, captioned, respectively, “Controlling Law” and “Jurisdiction
and Process,” shall apply to this Settlement Agreement, the releases attached as
exhibits hereto, and all other collateral documents executed in connection
herewith. Those Sections of the Stock Purchase Agreement read as follows:
“12.13 Controlling Law. THIS AGREEMENT IS MADE UNDER, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED SOLELY THEREIN, WITHOUT GIVING EFFECT TO
PRINCIPLES OF CONFLICTS OF LAW.”

 



--------------------------------------------------------------------------------



 



“12.14 Jurisdiction and Process. In any action between or among any of the
parties, whether arising out of this Agreement, any of the agreements
contemplated hereby or otherwise, (a) each of the parties irrevocably consents
to the exclusive jurisdiction and venue of the federal and state courts located
in New York, New York, (b) if any such action is commenced in a state court,
then, subject to applicable law, no party shall object to the removal of such
action to any federal court located in New York, New York, (c) each of the
parties irrevocably waives the right to trial by jury, (d) each of the parties
irrevocably agrees to designate a service company located in the United States
as its agent for service of process and consents to service of process by first
class certified mail, return receipt requested, postage prepaid, to the address
at which such party is located, and (e) the prevailing parties shall be entitled
to recover their reasonable attorneys’ fees, costs and disbursements from the
other parties (in addition to any other relief to which the prevailing parties
may be entitled).”
     7. Continuing Indemnification Obligations.
Notwithstanding anything to the contrary that may be contained in this
Settlement Agreement or in the Release attached hereto as Exhibit D,
Section 6.16 of the Stock Purchase Agreement, captioned “Shareholder’s
Indemnification Rights under the June Stock Purchase Agreement” shall remain in
full force and effect. Section 6.16 of the Stock Purchase Agreement reads as
follows:
“6.16 Shareholder’s Indemnification Rights under the June Stock Purchase
Agreement.
(a) Effective as of the Closing, Shareholder hereby transfers and assigns to
Parent all of its rights to indemnification under that certain Share Sale and
Purchase Agreement dated June 13, 2006 by and between Shareholder and the former
shareholders of Target (the “June Stock Purchase Agreement”). In the event that
any such transfer or assignment is limited or not permitted pursuant to the June
Stock Purchase Agreement and in the event that a Parent Indemnitee seeks
indemnification for any Losses under Section 11 herein, Shareholder shall from
and after the Closing, at the direction of Parent and as promptly as practicable
after Shareholder’s receipt of an Indemnification Notice from such Parent
Indemnitee, enforce its right to indemnification for such Losses. The
Indemnification Notice shall set forth the basis of the claim to be made under
the June Stock Purchase Agreement, together with all relevant details in the
possession of Parent or Target, and shall instruct Shareholder to enforce its
right to

 



--------------------------------------------------------------------------------



 



indemnification under the June Stock Purchase Agreement. Upon receipt of such
Indemnification Notice, Shareholder shall, as promptly as reasonably
practicable, make a claim for indemnity under the June Stock Purchase Agreement
in accordance with the terms thereof, and in connection with such claim shall
only take such actions and incur such fees as reasonably requested by Parent. In
connection with enforcing such rights, Parent shall, and shall cause Target to,
cooperate with Shareholder and its counsel and provide Shareholder with access
to all information and personnel in its possession relevant or reasonably
necessary for enforcing such rights. All amounts recovered pursuant to such
indemnification right (net of any Taxes and any actual out-of-pocket fees and
expenses of Shareholder in connection with Shareholder seeking such
Indemnification Proceeds) (the “Indemnification Proceeds”) which exceed the Cap
set forth in Section 11.4.2 (the “Indemnification Excess”) shall increase the
Cap in order to provide the Parent Indemnitee the full benefit of such
Indemnification Proceeds. Parent shall indemnify Shareholder for any Losses of
Shareholder arising out of the exercise of such indemnification rights under the
June Stock Purchase Agreement (including the actual out-of-pocket fees and
expenses incurred by it in connection with Shareholder seeking such
Indemnification Proceeds). Furthermore, notwithstanding anything to the contrary
in this Agreement, Shareholder shall pay all such Indemnification Proceeds to
the Parent Indemnitee promptly after receipt thereof in accordance with
Section 11.6 herein, provided, however, that Shareholder shall pay any
Indemnification Excess to the Parent Indemnitee promptly after receipt thereof
in cash. For purposes of clarification, in no circumstance shall Section 11.4.1
(Basket) or Section 11.4.2 (Cap) be applicable to any Indemnification Proceeds
received by Shareholder.
(b) Effective as of the Closing, Shareholder hereby agrees that it shall not, by
its own voluntary action, liquidate, dissolve or otherwise cease to exist so
long as its indemnification rights under the June Stock Purchase Agreement are
enforceable; provided, however, that any involuntary action of liquidation,
dissolution or cessation of existence of Shareholder is not a result of the
actions or inactions of Shareholder or Nordic; provided further that nothing in
this Section 6.16(b) shall prohibit Shareholder from issuing dividends or making
distributions, including from proceeds received from the sale of any Parent
Shares, or otherwise writing down its share capital or buying back shares.
(c) Effective as of the Closing, Nordic hereby agrees to cause Shareholder to
comply with the covenants provided for in this Section 6.16 and shall indemnify
Parent for any Losses associated with Shareholder’s failure to use commercially
reasonable efforts

 



--------------------------------------------------------------------------------



 



to comply with the terms and conditions of this Section 6.16, in each case until
the earlier of (i) when Shareholder no longer has any right to indemnification
under the June Stock Purchase Agreement or (ii) six (6) years after the Closing.
Notwithstanding the foregoing, Nordic’s obligation to indemnify Parent for any
such Losses shall be limited to, and shall not exceed, the value (measured at
the Closing) of its pro rata interest (determined based upon Nordic’s
shareholdings in Shareholder) in the Purchase Price payable to Shareholder at
Closing. Notwithstanding any other provision hereof, each of Nordic Capital VI
Alpha, L.P. and Nordic Capital Beta, L.P., acting through their general partner,
Nordic Capital VI Limited, NC VI Limited and Nordic Industries Limited shall be
only severally, and not jointly liable, for any indemnification or other
obligations pursuant to this Section 6.16(c) (in proportion to their respective
holdings in Shareholder).”
     Except to the extent set forth in the Release attached hereto as Exhibit D,
the parties explicitly acknowledge that Brightpoint has the right to pursue all
remedies available to it with respect to the dispute referred to in the Letters
as the “Norwegian Tax Matters”.
[Signature pages follow]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have duly authorized the execution and
delivery of this Settlement Agreement as of the date written below.
Dated: October 1, 2009

            BRIGHTPOINT, INC.
7635 Interactive Way, Suite 200
Indianapolis, Indiana 46278
      By:   /s/ Steven E. Fivel         Steven E. Fivel        Executive Vice
President        NC TELECOM HOLDING A/S
c/o NC Advisory A/S
Sankt Annae Plads 11
1250 Copenhagen K
Denmark
      By:   /s/ Michael Haaning         Michael Haaning        Director       
NORDIC WHOLESALE SERVICES S.A.R.L.
5, rue Guillaume Kroll
1882 Luxembourg
      By:   /s/ Ingrid Moinet         Ingrid Moinet        Class A Manager   

 



--------------------------------------------------------------------------------



 



            NORDIC CAPITAL VI ALPHA, L.P. acting by its general partner Nordic
Capital VI Limited
26 Esplanade
St. Helier Jersey JE2 3QA
Channel Islands
      By:   /s/ Lynda Elliott         Lynda Elloitt        Director       
NORDIC CAPITAL VI BETA, L.P. acting by its general partner Nordic Capital VI
Limited
26 Esplanade
St. Helier Jersey JE2 3QA
Channel Islands
      By:   /s/ Lynda Elliott         Lynda Elloitt        Director        NC VI
LIMITED
26 Esplanade
St. Helier Jersey JE2 3QA
Channel Islands
      By:   /s/ Lynda Elliott         Lynda Elloitt        Director       
NORDIC INDUSTRIES LIMITED
26 Esplanade
St. Helier Jersey JE2 3QA
Channel Islands
      By:   /s/ Lynda Elliott         Lynda Elloitt        Director   

 



--------------------------------------------------------------------------------



 



            NORDIC CAPITAL VI LIMITED
26 Esplanade
St Helier Jersey JE2 3QA
Channel Islands
      By:   /s/ Lynda Elliott         Lynda Elloitt        Director     

 